Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


   Civil Action No. 19-cv-02103-CMA-STV

   MOTTO FRANCHISING, LLC,

           Plaintiff,

   v.

   JOSEPH MCCABE, and
   GREATER PHILADELPHIA AREA MORTGAGE, LLC, doing business as Home Front
   Mortgage,

           Defendants.


        ORDER GRANTING PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES, INTEREST
                                   AND COSTS


           This matter is before the Court on Motto Franchising, LLC’s Motion for Attorneys’

   Fees, Interest and Costs (“Motion”). (Doc. # 102.) Therein, Plaintiff Motto Franchising,

   LLC (“Motto”) moves the Court to award it $53,679.50 in attorneys’ fees, $870.70 in

   nontaxable costs, and $18,983.64 in pre-judgment interest, totaling $73,533.84. See

   generally (id.). No response to the Motion has been filed. For the following reasons, the

   Motion is granted.

                                  I.     LEGAL STANDARDS

           It is within the court's discretion to determine the reasonableness of a fee

   award. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). To determine a reasonable fee

   award, the Court must conduct a lodestar calculation as set forth by the Supreme Court
Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 2 of 6




   in Hensley. See Anchondo v. Anderson, Crenshaw & Assocs., LLC, 616 F.3d 1098,

   1102 (10th Cir. 2010).

          A lodestar calculation involves multiplying the number of hours an attorney

   expended to resolve an issue or perform a task by a reasonable hourly billing

   rate. Hensley, 461 U.S. at 433. To determine the number of hours expended, the Court

   reviews counsel's billing entries to ensure that counsel exercised proper billing

   judgment. Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1250

   (10th Cir. 1998). “The fee applicant bears the burden of establishing entitlement to an

   award and documenting the appropriate hours expended and hourly rates.” Id. at 1249

   (internal citations omitted).

                                       II.    ANALYSIS

          This action concerns Motto’s enforcement of the Settlement and Release

   Agreement with Confession of Judgment (“Settlement Agreement”) it entered into with

   Defendants Joseph McCabe and Greater Philadelphia Area Mortgage, LLC (“GPAM”).

   The Settlement Agreement provides that,

          [a]s to McCabe and GPAM, an Uncured Event of Default . . . shall trigger
          legal interest on the principal sum then due, and shall further grant Motto
          entitlement to all costs and expenses incurred in connection with
          collecting any amount past due, including but not limited to attorney’s fees.

   (Doc. # 3 at 5) (emphases added). The Confession of Judgment, which is part of the

   Settlement Agreement, provides that “[u]pon the occurrence of an Uncured Event of

   Default, Defendants hereby acknowledge that they will be jointly and severally liable to

   Motto” for the principal balance of the Settlement Sum of $150,000 “plus legal interest

   from the Event of Default, and reasonable costs of collection and/or suit, including

                                                2
Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 3 of 6




   reasonable attorneys’ fees, costs and expenses and any other damages.” (Id. at 22)

   (emphases added). Thus, by the plain language of the Settlement Agreement and

   Confession of Judgment, Motto is entitled to recover reasonable attorneys’ fees, all

   costs, and legal interest from the date of default.

   A.     ATTORNEYS’ FEES

          Motto seeks $53,679.50 in attorneys’ fees. Having determined that Motto is

   contractually entitled to recover reasonable attorneys’ fees, the first step in calculating

   the lodestar is the determination of the number of hours reasonably spent by

   counsel. Case, 157 F.3d at 1250. Upon review of William J. Kelly III’s Affidvit [sic] in

   Support of Motto Franchising, LLC’s Motion for Attorneys’ Fees and Costs (“Affidavit”)

   (Doc. # 102-1), as well as the contemporaneous time records submitted in support of

   the Motion (Doc. # 102-2), the Court concludes that Motto’s counsel exercised billing

   judgment in filing the instant Motion and that all hours requested were reasonably

   expended in the litigation. See Ramos, 713 F.2d at 553; see also Hensley, 461 U.S. at

   434 (“Counsel for the prevailing party should make a good faith effort to exclude from a

   fee request hours that are excessive, redundant, or otherwise unnecessary....”).

          Next, the Court finds that the billing rates requested are reasonable. Motto seeks

   an hourly rate of $295 per hour for partners William J. Kelly III and Shannon M. Bell,

   $250 per hour for associate Todd Eckloff, and $110 per hour for paralegals Courtney

   Richardson and Katherine Wright. The Court finds that the rates requested are

   consistent with evidence of what the market commands for federal litigation in the

   District of Colorado for lawyers of comparable skill, experience, and reputation. See,


                                                 3
Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 4 of 6




   e.g., Edwards v. Edwards, No. 20-CV-02843-CMA-SKC, 2021 WL 130690, at *2 (D.

   Colo. Jan. 14, 2021) (finding attorney rate of $400 and paralegal rate of $180

   reasonable in this jurisdiction); QFA Royalties LLC v. Q of O, LLC, No. 15-CV-00461-

   CMA-MJW, 2016 WL 915753, at *3 (D. Colo. Mar. 10, 2016) (explaining “this Court has

   found $425 to be a reasonable hourly rate for an experienced senior attorney and $285

   to be a reasonable hourly rate for an associate attorney”); Barnett v. Bd. of Cty.

   Commissioners of Cty. of Montrose, No. 14-CV-1765-JAP-GPG, 2015 WL 13614118, at

   *5 (D. Colo. Dec. 14, 2015) (collecting cases that “suggest that the prevailing rates in

   Denver . . . for experienced litigators approach $400 per hour in recent years”), report

   and recommendation adopted, 2015 WL 13614119 (D. Colo. Dec. 31, 2015). Therefore,

   multiplying the reasonable hourly rates by the number of hours reasonably expended,

   the Court determines that Motto is entitled to an award of $53,679.50 in attorneys’ fees.

   B.     INTEREST

          Next, Motto moves the Court for an award of interest in the amount of

   $18,983.64, which accrued between the date of default on June 12, 2019, and the filing

   of the Motion on March 5, 2021. The Settlement Agreement and Confession of

   Judgment provide that Motto is entitled to “legal interest” as of the date of default until

   payment in full. See (Doc. # 3 at 5, 22). Under Colorado law, which governs the

   Settlement Agreement, Motto is entitled to interest at the rate of eight percent

   compounded annually for all moneys after they become due. Colo. Rev. Stat. § 5-12-

   102. The principal balance of $133,300.00 became due as of the date of default.




                                                 4
Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 5 of 6




   Therefore, Motto’s Motion is granted to the extent it seeks interest in the amount of

   $18,983.64.

   C.     NONTAXABLE COSTS

          Rule 54 creates a presumption that the district court will award the prevailing

   party costs. Cantrell v. Int'l Bhd. of Elec. Workers, 69 F.3d 456, 458–59 (10th Cir. 1995).

   Thus, the established rule is that costs are generally awarded to the prevailing

   party. Zeran v. Diamond Broad., Inc., 203 F.3d 714, 722 (10th Cir. 2000). The burden is

   on the non-prevailing party to overcome this presumption. Cantrell, 69 F.3d at 459.

          Typically, the courts do not have discretion to tax costs that are not expressly

   allowed by statute because, if Fed. R. Civ. P. 54(d) “grant[ed] courts discretion to tax

   whatever costs may seem appropriate, then [28 U.S.C.] § 1920, which enumerates the

   costs that may be taxed, serves no role whatsoever.” Stender v. Archstone-Smith

   Operating Tr., 958 F.3d 938, 941 (10th Cir. 2020) (quoting Crawford Fitting Co. v. J. T.

   Gibbons, Inc., 482 U.S. 437, 442 (1987)). However, in this case, the Settlement

   Agreement entitles Motto to recover of all reasonable costs incurred in this action, not

   only those costs that are taxable. See (Doc. # 3 at 5, 22).

          In its Motion, Motto seeks to recover nontaxable fees including, inter alia, legal

   research fees, PACER fees, and fees for service of process via Federal Express. See

   (Doc. # 102 at 4–6). Upon review of the Motion and the Affidavit, the Court finds that the

   nontaxable fees requested were reasonably incurred in the litigation of this action and

   are recoverable under the terms of the Settlement Agreement. See Am. Produce, LLC

   v. Vargas, No. 11-CV-02919-PAB-MEH, 2012 WL 1813285, at *8 (D. Colo. Apr. 24,


                                                5
Case 1:19-cv-02103-CMA-STV Document 109 Filed 04/15/21 USDC Colorado Page 6 of 6




   2012) (awarding service of process costs to prevailing party where contract provided for

   costs), report and recommendation adopted, No. 11-CV-02919-PAB-MEH, 2012 WL

   1813407 (D. Colo. May 18, 2012); see also Ward v. Siebel, No. 06-CV-00036-WYD-

   MJW, 2012 WL 2196054, at *7 (D. Colo. June 15, 2012) (allowing recovery of Westlaw

   research fees as costs pursuant to contract).

                                      III.   CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

      •   Motto Franchising, LLC’s Motion for Attorneys’ Fees, Interest and Costs (Doc. #

          102) is GRANTED;

      •   judgment shall enter in favor of Plaintiff Motto Franchising, LLC and against

          Defendants Joseph McCabe and Greater Philadelphia Area Mortgage in the

          amount of $53,679.50 in attorneys’ fees, $870.70 in nontaxable costs, and

          $18,983.64 in pre-judgment interest, totaling $73,533.84, for which Defendants

          are jointly and severally liable; and

      •   this judgment is in addition to the costs taxed by the Clerk of Court on April 13,

          2021, in the amount of $493.75, and in addition to the summary judgment

          entered in favor of Plaintiff Motto Franchising, LLC and against Defendants on

          February 19, 2021, in the amount of $133,300.00.

          DATED: April 15, 2021


                                                      BY THE COURT:

                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge

                                                  6
